UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: November 30, 2012 (date of earliest event reported) VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 0-27605 Minnesota 41-1859679 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices) (763) 656-4300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ( 17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On November 30, 2012, Vascular Solutions, Inc. (“Company”) closed (the “Closing”) on its purchase from Dayhu Investments U.S. Corporation of an office building located at 6401 Sycamore Court, Maple Grove, Minnesota, for a total purchase price of $8,000,000.The building is located next to the building which currentlyhouses the Company’s principal executive offices.The Company intends to occupy approximately 23,900 square feet of the building beginning shortly after the Closing for general office use and intends to continue the lease of the remaining 47,600 square feet of the building to the current tenants under existing leases.The Company plans to file the purchase agreement for this transaction as an exhibit to its Form 10-K for the year ending December 31, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VASCULAR SOLUTIONS, INC. Date:December 3, 2012 By: /s/ James Hennen James Hennen Its: Chief Financial Officer
